The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Chief Justice Murray concurred.
There was no right of action in the plaintiff in his own name. To entitle him to bring this suit, he should have had an assignment of the bond. The assignment of the judgment, while it may give him equitable rights to avail himself of the security afforded by the bond, cannot confer the right of bringing a common law action upon it.
The reason why a mortgage follows the transfer of a note which it secures, is because a foreclosure is only sought in equity.
The judgment is reversed.